IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                        NO. WR-81,126-01


                           EX PARTE GEARY WILKINS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1382149 IN THE 228TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and was convicted

of possession of a controlled substance and sentenced to 180 days’ imprisonment. He did not appeal

his conviction.

       After Applicant pleaded guilty and was sentenced, a lab report from the Houston Police

Department revealed that the substance Applicant possessed contained no controlled substances.

Applicant alleges that the lab report shows that he is actually innocent of possession of a controlled
substance.

       The trial court determined that the lab report shows that Applicant did not possess controlled

substances. The trial court concluded that Applicant established by clear and convincing evidence

that no reasonable trier of fact would have convicted him in light of the new evidence, which

demonstrates that he is actually innocent. The trial court recommends granting relief and the State

does not oppose granting relief. Applicant is entitled to relief.

       Relief is granted. The judgment in Cause No. 1382149 in the 228th Judicial District Court

of Harris County is set aside, and Applicant is remanded to the Harris County Sheriff to answer the

charge against him. The trial court shall issue any necessary bench warrant within 10 days after the

mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: April 16, 2014
Do Not Publish